Exhibit 10.2

 

October 22, 2008

 

Chris A. Raanes

50 Bear Gulch Drive

Portola Valley, CA 94028

 

Re:                             AMENDED AND RESTATED EMPLOYMENT TERMS

 

Dear Chris:

 

Accuray Incorporated (the “Company”) is pleased to offer to continue your
employment as Senior Vice President, Chief Operating Officer of the Company on
the terms and conditions set forth in this letter, effective as of October 17,
2008 (the “Effective Date”).  This letter amends and restates in its entirety
that certain employment letter, dated as of November 11, 2006 between you and
the Company (the “Employment Letter”). You and the Company mutually agree to
amend certain provisions of the Employment Letter as a result of Section 409A of
the Internal Revenue Code of 1986, as amended.

 

1.   TERM.  The employment relationship between you and the Company will be
at-will.  You and the Company will have the right to terminate the employment
relationship at any time and for any reason whatsoever, with or without cause,
and without any liability or obligation except as may be expressly provided
herein.

 

2.   POSITION, DUTIES AND RESPONSIBILITIES.  During the period of the employment
relationship between you and the Company (the “Term”), the Company will employ
you, and you agree to be employed by the Company, as Senior Vice President,
Chief Operating Officer of the Company.  In the capacity of Senior Vice
President, Chief Operating Officer, you will have such duties and
responsibilities as are normally associated with such position and will devote
your full business time and attention serving the Company in such position. 
Your duties may be changed from time to time by the Company, consistent with
your position.  You will report to the Chief Executive Officer of the Company
(the “CEO”), and will work full-time at our principal offices located at 1310
Chesapeake Terrace, Sunnyvale, California 94089 (or such other location in the
greater Sunnyvale area as the Company may utilize as its principal offices),
except for travel to other locations as may be necessary to fulfill your
responsibilities.

 

3.   BASE COMPENSATION.  During the Term, the Company will pay you a base salary
of $345,000 per year, less payroll deductions and all required withholdings,
payable in accordance with the Company’s normal payroll practices and prorated
for any partial month of employment.  Your base salary may be subject to
increase pursuant to the Company’s policies as in effect from time to time.

 

--------------------------------------------------------------------------------


 

4.   ANNUAL BONUS.  In addition to the base salary set forth above, during the
Term, you will be eligible to participate in the Company’s executive bonus plan
applicable to similarly situated executives of the Company.  The amount of your
annual bonus will be based on the attainment of performance criteria established
and evaluated by the Company in accordance with the terms of such bonus plan as
in effect from time to time, provided that, subject to the terms of such bonus
plan, your target (but not necessarily maximum) annual bonus shall be 65% of
your base salary actually paid for such year. In accordance with the terms of
such bonus plan, payment of each bonus shall be made in a single lump-sum cash
payment not later than the last day of the applicable two and one-half (2 ½)
month short-term deferral period with respect to such bonus payment, within the
meaning of Treasury Regulation Section 1.409A-1(b)(4).

 

5.   BENEFITS AND VACATION.  During the Term, you will be eligible to
participate in all incentive, savings and retirement plans, practices, policies
and programs maintained or sponsored by the Company from time to time which are
applicable to other similarly situated executives of the Company, subject to the
terms and conditions thereof.  During the Term, you will also be eligible for
standard benefits, such as medical, vision and dental insurance, sick leave,
vacations and holidays to the extent applicable generally to other similarly
situated executives of the Company, subject to the terms and conditions of the
applicable Company plans or policies.  The benefits described in this Section 5
will be subject to change from time to time as deemed appropriate and necessary
by the Company.

 

6.   TERMINATION OF EMPLOYMENT.

 

(a)                                  In the event that you incur a “separation
from service” (within the meaning of Section 409A(a)(2)(A)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), and Treasury Regulation
Section 1.409A-1(h)) (“Separation from Service”) by reason of (i) a termination
of your employment by the Company other than for Cause (as defined below), death
or disability, or (ii) a termination of your employment by you for Good Reason
(as defined below), and provided that you execute a general release of claims in
a form prescribed by the Company (the “Release”) within twenty-one (21) days
(or, if required by applicable law, forty-five (45) days) after the date of such
Separation from Service (the “Separation Date”) and you do not revoke such
Release, and further subject to Section 16(b) below, then, in addition to any
other accrued amounts payable to you through the Separation Date (including any
earned but unpaid bonus), (1) the Company will, no later than thirty (30) days
after the Separation Date, pay you a lump-sum severance payment (the “Severance
Payment”) in an amount equal to the sum of (x) eight (8) months of your annual
base salary as in effect immediately prior to the Separation Date plus (y) a pro
rata portion of your target annual bonus for the fiscal year of the Company in
which such Separation from Service occurs, calculated based on the number of
days elapsed in such fiscal year through the Separation Date plus (z) 66-2/3% of
your target annual bonus for the fiscal year of the Company in which such
Separation from Service occurs, and (2) provided that you properly elect COBRA
continuation coverage, the Company will pay the COBRA premium for health care
coverage for you and your spouse and children, as applicable and to the extent
eligible (the “Severance Benefits”), for the eight (8) month period immediately
following the

 

2

--------------------------------------------------------------------------------


 

Separation Date, but in no event longer than the period of time during which you
would be entitled to continuation coverage under Section 4980B of the Code
absent this provision.

 

(b)                                 If a Change in Control (as defined in
Exhibit A hereto) occurs during the Term and, within the twelve (12) month
period immediately following the effective date of the Change in Control, you
incur a Separation from Service by reason of (i) a termination of your
employment by the Company other than for Cause, death or disability, or (ii) a
termination of your employment by you for Good Reason, then, subject to
Section 15(b) below, in addition to the amounts payable to you pursuant to
paragraph (a) of this Section 6, each of your then outstanding options to
purchase shares of the Company’s common stock shall become fully vested and
exercisable immediately prior to the Separation Date.

 

(c)                                  Notwithstanding the foregoing, your right
to receive the payments and benefits set forth in this Section 6 is conditioned
on and subject to your execution and non-revocation of the Release.  In no event
shall you or your estate or beneficiaries be entitled to any of the payments or
benefits set forth in this Section 6 upon any termination of your employment by
reason of your total and permanent disability or your death.

 

(d)                                 For purposes of this letter:

 

(A)  “Cause” shall mean (i) your commission of a felony, (ii) your commission of
a crime involving moral turpitude or your commission of any other act or
omission involving dishonesty, disloyalty, breach of fiduciary duty or fraud
with respect to the Company or any of its subsidiaries or any of their customers
or suppliers, or (iii) your failure to perform the normal and customary duties
of your position with the Company as reasonably directed by the CEO, provided,
that any of the acts or omissions described in the foregoing clauses (i),
(ii) or (iii) are not cured to the Company’s reasonable satisfaction within
thirty (30) days after written notice thereof is given to you; and

 

(B)  “Good Reason” shall mean the occurrence of any one or more of the following
events without your prior written consent:  (i) a material diminution by the
Company of your duties and responsibilities hereunder; (ii) a material change in
the geographic location at which you must perform services under this letter,
provided that in no event will a change to a location within a 35 mile radius of
the Company’s Sunnyvale corporate headquarters be deemed material for purposes
of this clause; or (iii) a material diminution by the Company of your annual
base salary as in effect on the date hereof or as the same may be increased from
time to time, provided, however, that a termination of your employment by you
shall only constitute a termination for “Good Reason” hereunder if (a) you
provide the Company with written notice setting forth the specific facts or
circumstances constituting Good Reason within thirty (30) days after the initial
existence of such facts or circumstances, (b) the Company has failed to cure
such facts or circumstances within thirty (30) days after receipt of such
written notice, and (c) the Separation Date occurs no later than seventy-five
(75) days after the initial occurrence of the event constituting Good Reason.

 

3

--------------------------------------------------------------------------------


 

7.   CODE SECTION 280G.

 

(a)                                  In the event it shall be determined that
any payment or distribution to you or for your benefit which is in the nature of
compensation and is contingent on a change in the ownership or effective control
of the Company or the ownership of a substantial portion of the assets of the
Company (within the meaning of Section 280G(b)(2) of the Code), whether paid or
payable pursuant to this letter or otherwise (a “Payment”), would constitute a
“parachute payment” under Section 280G(b)(2) of the Code and would be subject to
the excise tax imposed by Section 4999 of the Code (together with any interest
or penalties imposed with respect to such excise tax, the “Excise Tax”), then
the Payments shall be reduced to the extent necessary so that no portion thereof
shall be subject to the excise tax imposed by Section 4999 of the Code but only
if, by reason of such reduction, the net after-tax benefit received by you shall
exceed the net after-tax benefit received by you if no such reduction was made.
The specific Payments that shall be reduced and the order of such reduction
shall be determined so as to achieve the most favorable economic benefit to you,
and to the extent economically equivalent, the Payments shall be reduced pro
rata, all as determined by the Company in its sole discretion. For purposes of
this Section 7(a), “net after-tax benefit” shall mean (i) the Payments which you
receive or are then entitled to receive from the Company that would constitute
“parachute payments” within the meaning of Section 280G of the Code, less
(ii) the amount of all federal, state and local income taxes payable with
respect to the Payments calculated at the maximum marginal income tax rate for
each year in which the Payments shall be paid to you (based on the rate in
effect for such year as set forth in the Code as in effect at the time of the
first payment of the foregoing), less (iii) the amount of Excise Taxes imposed
with respect to the Payments.

 

(b)                                 All determinations required to be made under
this Section 7 shall be made by such nationally recognized accounting firm as
may be selected by the Audit Committee of the Board of Directors of the Company
as constituted immediately prior to the change in control transaction (the
“Accounting Firm”), provided, that the Accounting Firm’s determination shall be
made based upon “substantial authority” within the meaning of Section 6662 of
the Code.  The Accounting Firm shall provide its determination, together with
detailed supporting calculations and documentation, to you and the Company
within 15 business days following the date of termination of your employment, if
applicable, or such other time as requested by you (provided that you reasonably
believe that any of the Payments may be subject to the Excise Tax) or the
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
the Company.

 

8.   RESTRICTIVE COVENANTS.

 

(a)                                  As a condition of your employment with the
Company, you agree that during the Term and thereafter, you will not directly or
indirectly disclose or appropriate to your own use, or the use of any third
party, any trade secret or confidential information concerning the Company or
its subsidiaries or affiliates (collectively, the “Company Group”) or their
businesses, whether or not developed by you, except as it is required in
connection with your services rendered for the Company.  You further agree that,
upon termination of your employment, you will not receive or remove from the
files or offices of the Company Group any originals or copies of documents or
other materials maintained in the ordinary course of business of the Company
Group, and that you will return any such documents or materials otherwise in
your possession.  You further agree that, upon termination of your employment,
you will

 

4

--------------------------------------------------------------------------------


 

maintain in strict confidence the projects in which any member of the Company
Group is involved or contemplating.

 

(b)                                 You further agree that during the Term and
continuing through the first anniversary of the date of termination of your
employment, you will not directly or indirectly solicit, induce, or encourage
any employee, consultant, agent, customer, vendor, or other parties doing
business with any member of the Company Group to terminate their employment,
agency, or other relationship with the Company Group or such member or to render
services for or transfer their business from the Company Group or such member
and you will not initiate discussion with any such person for any such purpose
or authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.

 

(c)                                  While employed by the Company, you agree
that you will not engage in any business activity in competition with any member
of the Company Group nor make preparations to do so.

 

(d)                                 Upon the termination of your relationship
with the Company, you agree that you will promptly return to the Company, and
will not take with you or use, all items of any nature that belong to the
Company, and all materials (in any form, format, or medium) containing or
relating to the Company’s business.

 

(e)                                  In recognition of the facts that
irreparable injury will result to the Company in the event of a breach by you of
your obligations under Sections 8(a), (b), (c) or (d) above, that monetary
damages for such breach would not be readily calculable, and that the Company
would not have an adequate remedy at law therefor, you acknowledge, consent and
agree that in the event of such breach, or the threat thereof, the Company shall
be entitled, in addition to any other legal remedies and damages available, to
specific performance thereof and to temporary and permanent injunctive relief
(without the necessity of posting a bond) to restrain the violation or
threatened violation of such obligations by you.

 

9.   COMPANY RULES AND REGULATIONS.  As an employee of the Company, you agree to
abide by Company policies, procedures, rules and regulations as set forth in the
Company’s Employee Handbook or as otherwise promulgated.  In addition, as a
condition of your employment, you acknowledge that you and the Company have
entered into that certain Employee Confidentiality and Inventions Agreement
dated as of September 1, 2002, and you hereby agree to abide by the terms of
that certain Employee Confidentiality and Inventions Agreement dated as of
September 1, 2002, by and between you and the Company.

 

10.   WITHHOLDING.  The Company may withhold from any amounts payable under this
letter such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

 

11.   ARBITRATION.  Except as set forth in Section 8(e) above, any disagreement,
dispute, controversy or claim arising out of or relating to this letter or the
interpretation of this letter or any arrangements relating to this letter or
contemplated in this letter or the breach, termination or invalidity thereof
shall be settled by final and binding arbitration administered by

 

5

--------------------------------------------------------------------------------


 

JAMS/Endispute in Santa Clara County, California in accordance with the then
existing JAMS/Endispute Arbitration Rules and Procedures for Employment
Disputes.  Except as provided herein, the Federal Arbitration Act shall govern
the interpretation, enforcement and all proceedings.  The arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the state of
California, or federal law, or both, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law.  The arbitrator
shall have the authority to entertain a motion to dismiss and/or a motion for
summary judgment by any party and shall apply the standards governing such
motions under the Federal Rules of Civil Procedure.  Judgment upon the award may
be entered in any court having jurisdiction thereof.  Each party shall pay his
or its own attorneys’ fees and expenses associated with such arbitration to the
extent permitted by applicable law.

 

12.   ENTIRE AGREEMENT.  As of the Effective Date, this letter constitutes the
final, complete and exclusive agreement between you and the Company with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Company Group (including, without limitation, the Original
Employment Letter).

 

13.  SEVERABILITY.  Whenever possible, each provision of this letter will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this letter is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of this letter, but such invalid, illegal or unenforceable
provision will be reformed, construed and enforced so as to render it valid,
legal, and enforceable consistent with the intent of the parties insofar as
possible.

 

14.  ACKNOWLEDGEMENT.  You hereby acknowledge (a) that you have consulted with
or have had the opportunity to consult with independent counsel of your own
choice concerning this letter, and have been advised to do so by the Company,
and (b) that you have read and understand this letter, are fully aware of its
legal effect, and have entered into it freely based on your own judgment.

 

15.  SECTION 409A OF THE CODE.

 

(a)                                  The compensation and benefits payable under
this letter are not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code.  Notwithstanding any provision
of this letter to the contrary, in the event that the Company determines that
any payments or benefits payable hereunder may be subject to Section 409A of the
Code, the Company may (without any obligation to do so or to indemnify you for
failure to do so) adopt such amendments to this letter or take any other actions
that the Company determines are necessary or appropriate to (a) exempt such
payments and benefits from Section 409A of the Code in order to preserve the
intended tax treatment of such payments or benefits, or (b) comply with the
requirements of Section 409A of the Code and thereby avoid the application of
penalty taxes thereunder.  To the extent that any payments or benefits under
this letter are deemed to be subject to Section 409A of the Code, this letter
will be interpreted in accordance

 

6

--------------------------------------------------------------------------------


 

with Section 409A of the Code and Department of Treasury Regulations and other
interpretive guidance issued thereunder.

 

(b)                                 Notwithstanding anything to the contrary in
this letter, no compensation or benefits, including without limitation any
severance payments or benefits payable under Section 6 above, shall be paid to
you during the six (6)-month period following your Separation from Service to
the extent that paying such amounts at the time or times indicated in this
letter would result in a prohibited distribution under
Section 409A(a)(2)(b)(i) of the Code.  If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period  (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of your death), the Company shall
pay you a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to you during such six-month period.

 

(c)                                  To the extent that any reimbursements or
corresponding in-kind benefits provided to you under this letter are deemed to
constitute compensation to you, such amounts will be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred.  The amount of any such payments or
expense reimbursements in one year will not affect the expenses or in-kind
benefits eligible for payment or reimbursement in any other taxable year, and
your right to such payments or reimbursement of any such expenses will not be
subject to liquidation or exchange for any other benefit.

 

[SIGNATURE PAGE FOLLOWS]

 

7

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to Euan Thomson, Ph.D., Chief Executive Officer of
the Company.  Please retain one fully-executed original for your files.

 

 

Sincerely,

 

 

 

ACCURAY INCORPORATED,

 

a Delaware corporation

 

 

 

 

 

By:

     /s/ Euan Thomson

 

 

Name: Euan Thomson, Ph.D.

 

 

Title: Chief Executive Officer

 

 

 

 

Accepted and Agreed,

 

This 22 October 2008.

 

 

 

 

 

By:

/s/ Chris Raanes 10/28/08

 

 

Chris Raanes

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 


FOR PURPOSES OF THIS LETTER, “CHANGE IN CONTROL” MEANS AND INCLUDES EACH OF THE
FOLLOWING:


 


(A)                            A TRANSACTION OR SERIES OF TRANSACTIONS (OTHER
THAN AN OFFERING OF THE COMPANY’S COMMON STOCK TO THE GENERAL PUBLIC THROUGH A
REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION)
WHEREBY ANY “PERSON” OR RELATED “GROUP” OF “PERSONS” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
(THE “EXCHANGE ACT”)) (OTHER THAN THE COMPANY, ANY OF ITS SUBSIDIARIES, AN
EMPLOYEE BENEFIT PLAN MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR A
“PERSON” THAT, PRIOR TO SUCH TRANSACTION, DIRECTLY OR INDIRECTLY CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH, THE COMPANY) DIRECTLY OR
INDIRECTLY ACQUIRES BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 UNDER
THE EXCHANGE ACT) OF SECURITIES OF THE COMPANY POSSESSING MORE THAN 50% OF THE
TOTAL COMBINED VOTING POWER OF THE COMPANY’S SECURITIES OUTSTANDING IMMEDIATELY
AFTER SUCH ACQUISITION; OR


 


(B)                           DURING ANY PERIOD OF TWO CONSECUTIVE YEARS,
INDIVIDUALS WHO, AT THE BEGINNING OF SUCH PERIOD, CONSTITUTE THE BOARD OF
DIRECTORS OF THE COMPANY TOGETHER WITH ANY NEW DIRECTOR(S) (OTHER THAN A
DIRECTOR DESIGNATED BY A PERSON WHO SHALL HAVE ENTERED INTO AN AGREEMENT WITH
THE COMPANY TO EFFECT A TRANSACTION DESCRIBED IN CLAUSE (A) OR CLAUSE
(C) HEREOF) WHOSE ELECTION BY THE BOARD OF DIRECTORS OF THE COMPANY OR
NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE OF
AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE
DIRECTORS AT THE BEGINNING OF THE TWO-YEAR PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY THEREOF; OR


 


(C)                            THE CONSUMMATION BY THE COMPANY (WHETHER DIRECTLY
INVOLVING THE COMPANY OR INDIRECTLY INVOLVING THE COMPANY THROUGH ONE OR MORE
INTERMEDIARIES) OF (X) A MERGER, CONSOLIDATION, REORGANIZATION, OR BUSINESS
COMBINATION OR (Y) A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS IN ANY SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS
OR (Z) THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY, IN EACH CASE OTHER
THAN A TRANSACTION:


 

(I)                                     WHICH RESULTS IN THE COMPANY’S VOTING
SECURITIES OUTSTANDING IMMEDIATELY BEFORE THE TRANSACTION CONTINUING TO
REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING
SECURITIES OF THE COMPANY OR THE PERSON THAT, AS A RESULT OF THE TRANSACTION,
CONTROLS, DIRECTLY OR INDIRECTLY, THE COMPANY OR OWNS, DIRECTLY OR INDIRECTLY,
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS OR OTHERWISE SUCCEEDS TO THE
BUSINESS OF THE COMPANY (THE COMPANY OR SUCH PERSON, THE “SUCCESSOR ENTITY”))
DIRECTLY OR INDIRECTLY, AT LEAST A MAJORITY OF THE COMBINED VOTING POWER OF THE
SUCCESSOR ENTITY’S OUTSTANDING VOTING SECURITIES IMMEDIATELY AFTER THE
TRANSACTION, AND

 

(II)                                  AFTER WHICH NO PERSON OR GROUP
BENEFICIALLY OWNS VOTING SECURITIES REPRESENTING 50% OR MORE OF THE COMBINED
VOTING POWER OF THE SUCCESSOR ENTITY; PROVIDED, HOWEVER, THAT NO PERSON OR GROUP
SHALL BE TREATED FOR PURPOSES OF THIS CLAUSE (C)(II) AS BENEFICIALLY OWNING 50%
OR MORE OF COMBINED VOTING POWER OF THE SUCCESSOR ENTITY SOLELY AS A RESULT OF
THE VOTING POWER HELD IN THE COMPANY PRIOR TO THE CONSUMMATION OF THE
TRANSACTION; OR

 

(d)                                 The Company’s stockholders approve a
liquidation or dissolution of the Company.

 

--------------------------------------------------------------------------------